      Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

Timothy Lupton,                             )
                                            )
      Plaintiff,                            ) Civil Action File No.:
                                            )
v.                                          )
                                            )
Global Management Acquisition               )   COMPLAINT WITH
Firm, Inc., successor by merger to          ) JURY TRIAL DEMAND
Hood & Thompson Associates, Inc.,           )
                                            )

      Defendant.


                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq.

                                      PARTIES

      1.     Plaintiff, Timothy Lupton, is a natural person who resides in Morgan

County, Georgia.




                                        1
      Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 2 of 10




      2.     Defendant, Global Management Acquisition Firm, Inc., hereinafter

“Global”, is a Georgia corporation and may be served with process via its

registered agent, Walter Hargrove, at 758 Simon Way, Lawrenceville, GA 30045.

      3.     Global is the successor by merger of and to Hood & Thompson

Associates, Inc., a North Carolina corporation.

                              JURISDICTION AND VENUE

      4.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

      5.     This Court has personal jurisdiction over Defendant because, inter

alia, Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      6.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      7.     Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division

because the Defendant maintains a Registered Agent in Gwinnett which is in the

Atlanta Division.

                               FACTUAL ALLEGATIONS

                                         2
      Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 3 of 10




      8.    Plaintiff is allegedly obligated to pay a consumer debt arising out of

credit card account and is therefore, a “consumer”, as that term is defined by 15

U.S.C. § 1692a(3).

      9.    Defendant is a collection agency specializing in the collection of

consumer debt.

      10.   Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      11.   Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      12.   Defendant is, therefore, a “debt collector” as that term is defined by

15 U.S.C. § 1692a(6).

      13.   Beginning in no later than August 2019, the Plaintiff began receiving

collection calls from Hood & Thompson seeking collection of the debt originally

owed to HSBC.

      14.   During the course of these conversations, he was informed that unless

payment arrangements were made, he would be sued.           Between August and

October 9th, 2019, the Plaintiff made two payments of $25.00 each.

      15.   On October 17, 2019 Defendant caused to be sent to Plaintiff a letter

informing him it was collecting the HSBC account in the amount of $827.04. this

                                        3
         Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 4 of 10




was the first written communication Plaintiff received regarding the debt. A copy

of Defendant’s letter is filed herewith as Exhibit 1.

         16.   The amount demanded in Defendant’s letter of October 17th

(Defendant’s letter), does not take into account the $50.00 Plaintiff paid in the

prior weeks.

         17.   The amount demanded in Defendant’s letter does not take into

account the prior agreement to resolve the claim for a total of $400.00, $300.00 of

which remained when the letter was sent.

         18.   At the time that Hood & Thompson threatened suit, it did not have

authority to institute ligation against the Plaintiff, nor was it able to institute

litigation in the state of Georgia. These were false and misleading threats intended

to intimidate the Plaintiff and were a violation of 15 U.S.C. § 1692e, e(5) and

e(10).

                               INJURIES-IN-FACT

         19.   The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health,




                                          4
      Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 5 of 10




Inc., 654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th

Cir. 2016).

      20.     An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      21.     Violation of statutory rights are not a “hypothetical or uncertain”

injury, but one “that Congress has elevated to the status of a legally cognizable

injury through the FDCPA.” McCamis, at 4, citing Church, at 3.

      22.     Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      23.     Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA, Plaintiffs have suffered an injury-in-fact sufficient to

establish Article III standing.

                                     DAMAGES

      24.     As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)     Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

                                           5
       Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 6 of 10




       b.)     Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)     Anxiety and worry caused by concern that they are being called upon

to pay an improper claim

                               CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                               15 U.S.C. § 1692 et. seq.

       25.     Plaintiff incorporates by reference paragraphs 1 through 24 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

       26.     15 U.S.C. § 1692e specifically prohibits the use of any false,

deceptive, or misleading representations or means in connection with the collection

of any debt.

       27.     The use of “or” in § 1692e means a representation violates the

FDCPA if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674

F.3d 1238, 1241 (11th Cir. 2012).




                                           6
      Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 7 of 10




      28.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir.

2010) (per curiam).

      29.    Moreover, the least sophisticated consumer is not to be held to the

same standard as a reasonably prudent consumer. The least sophisticated

consumer, though not unreasonable, is "ignorant" and "unthinking," "gullible,"

and of "below-average sophistication or intelligence," Pinson v. JPMorgan Chase

Bank, Nat'l Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir.

Nov. 12, 2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      30.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      31.    During the course of his conversation with the Plaintiff, Defendant’s

agent made representations designed to lead Plaintiff to believe that he would be

sued unless a repayment agreement was made. Defendant’s agent gave the Plaintiff

the impression that Defendant, as opposed to the holder of the debt, would make

any decision regarding such litigation.

                                          7
         Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 8 of 10




         32.   The statements and representations described above were objectively

false and materially misleading. The Defendant does not have the authority or

legal standing to bring litigation against the Plaintiff.

         33.   Defendant’s threats of litigation violated 15 U.S.C. § 1692e, e(5) and

e(10).

         34.   Defendants letter of October 17th misstated the amount owed at the

time it was sent and violated 15 U.S.C. § 1692e, e(2)(A) and e(10).

Violations of 15 U.SC. § 1692g

         35.   Within five days after the initial communication with a consumer in

connection with the collection of any debt, a debt collector shall, unless the

following information is contained in the initial communication or the consumer

has paid the debt, send the consumer a written notice containing…

the amount of the debt; the name of the creditor to whom the debt is owed; a

statement that unless the consumer, within thirty days after receipt of the notice,

disputes the validity of the debt, or any portion thereof, the debt will be assumed to

be valid by the debt collector; a statement that if the consumer notifies the debt

collector in writing within the thirty-day period that the debt, or any portion

thereof, is disputed, the debt collector will obtain verification of the debt or a copy

of a judgment against the consumer and a copy of such verification or judgment

                                            8
       Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 9 of 10




will be mailed to the consumer by the debt collector; and a statement that, upon

the consumer’s written request within the thirty-day period, the debt collector will

provide the consumer with the name and address of the original creditor, if

different from the current creditor. 15 U.S.C. § 1692g.

       36.   Defendant’s initial communication failed to comply with 15 U.S.C. §

1692g in that it was not sent within the required time period.

       37.   As a result of Defendant’s violations of the FDCPA, Defendant is

liable to Plaintiffs for actual damages as described herein, statutory damages in the

amount of $1,000.00, costs of this action and reasonable attorney’s fees as

determined by the Court as mandated by 15 U.S.C. § 1692k.

                                     TRIAL BY JURY

       38.   Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k; and

d.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 31st day of December, 2019.

                                           9
Case 1:20-cv-00013-CC-CMS Document 1 Filed 01/02/20 Page 10 of 10




                         BERRY & ASSOCIATES

                             /s/ Matthew T. Berry
                             Matthew T. Berry
                             Georgia Bar No.: 055663
                             matt@mattberry.com
                             2751 Buford Highway, Suite 600
                             Atlanta, GA 30324
                             Ph. (404) 235-3300
                             Fax (404) 235-3333

                             Plaintiff’s Attorneys




                               10
